Citation Nr: 1527087	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right knee disorder.

5.  Entitlement to an effective date prior to September 18, 2013 for the grant of a 10 percent rating for functional fracture dislocation, right ankle, with mild lateral ligament laxity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980, and from April 1980 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision denying service connection for hearing loss and tinnitus, a March 2011 rating decision denying service connection for a right foot disability and a right knee disability, and a December 2013 rating decision awarding an effective date of September 18, 2013 for a 10 percent rating for the Veteran's right ankle condition.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for right knee condition and entitlement to an earlier effective date for the grant of a 10 percent rating for the right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right foot disorder.

2.  The Veteran's bilateral hearing loss is not related to service; rather, it is related to post-service occupational and recreational noise.

3.  The Veteran's tinnitus is not related to service; rather, it is related to non-service-connected hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot disorder have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

I.  Right Foot Disorder

The Veteran contends that he currently experiences pain in his right foot due to his service-connected right ankle condition.  The Veteran was provided a VA examination in March 2010 to assess his claimed foot disability.  He reported that he had injured his right foot and ankle in service and was placed in a cast for a few weeks and then a splint.  He reported no surgery or further injury.  As to his current symptoms, the Veteran stated that his feet would get sore by the end of his work shift, and there was progressive pain/stiffness in the arch and heel areas during the day which was aggravated by hard surfaces and walking more than a few yards.

Physical examination revealed that the heel was well-proportioned, with no calcaneal prominence or deformity suggesting old fracture or talipes deformity.  The calcaneal tendon was neutral when weight-bearing.  The dorsum did not reveal cuneiform exostosis or ganglion.  The skin was normal for the Veteran's age, with no evidence of ischemia, edema, or mycotic nails.  There were no deformities, callosities, hyperidrosis, infections, pex cavus or planus, hammer toes or clawfoot in the lesser toes.  There was no swelling or inflammation.  There was also no evidence of footwear compensation or unusual shoe wear.  A gait evaluation revealed no abnormalities, and the Veteran did not complain of plantar, MT head/arch or dorsal weakness or pain after walking a few steps.  The examiner determined that the Veteran had a normal right foot.

The Veteran was provided another VA examination in September 2013.  He reported experiencing foot problems when his right ankle sprains, which would resolve after a while.  Extensive physical examination of the Veteran's foot again revealed no abnormalities, and the examiner determined that the Veteran did not have a foot disorder. 

The Board notes that the Veteran's post-service medical records are consistent with the VA examiner's findings in that they are absent for any complaints of or treatment for foot pain.  Rather, all pertinent treatment has been limited to pain in his ankle and knee.  Because it is reasonable to expect that evidence of medical treatment for any right foot pain would be documented along with treatment for purportedly related right ankle and knee pain, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  

Based on the above, the Board finds that the Veteran's claim must be denied, as there is no competent evidence of a current right foot disability.  The Board acknowledges the Veteran's contention that the tendons in his right foot were severely stretched and torn in the in-service accident, which has caused an intermittent, ongoing problem since then.  VA Form 9 dated December 24, 2013.  However, to the extent that the Veteran claims he currently has damaged tendons in his right foot, the Board affords greater probative weight to the March 2010 and September 2013 VA examiner's determinations that the Veteran does not have a right foot disability.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the VA examiners, outweigh those of a layperson, such as the Veteran.  The VA examiners have education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion to be less probative than the determinations of the VA examiners that he does not have a right foot condition.

Furthermore, even if the Veteran experiences right foot pain, despite negative findings of abnormalities by the VA examiners, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted, either on a direct or secondary basis.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for right foot condition is denied.

II. Hearing Loss and Tinnitus

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus resulting from exposure to loud noises as a construction equipment operator while in the Army.  Such duties are consistent with exposure to noise, and accordingly, the Board recognizes the in-service noise exposure.  The Board also does not dispute that the Veteran has a current hearing loss and tinnitus disability as defined for VA purposes.  Thus, the dispositive question in this case is whether the hearing loss and tinnitus are related to service.

A review of the Veteran's STRs is negative for any findings of hearing loss or tinnitus in service.  His service examinations show that he had normal hearing acuity, and in-service reports of medical history by the Veteran show that he denied having any ear trouble or hearing loss, but reported a positive history for other, unrelated disorders.  See Report of Medical History dated April 8, 1983, January 31, 1984.   

The Veteran was provided with a VA audiological examination in March 2010.  He reported experiencing hearing loss for approximately 30 years, as well as occasional tinnitus in both ears for 20 to 30 years with constant tinnitus in his left ear for the last five years.  The audiologist noted that the Veteran worked as a heavy equipment operator for over 30 years, as well as performing mill work for 15 years.  The Veteran reported recreational noise of home power tool use and occasional firearm use and used hearing protection for both recreational and occupational noise.  Following physical examination, the audiologist diagnosed the Veteran with mild to moderately severe bilateral hearing loss.  The audiologist noted that the Veteran's hearing was within normal limits at time of discharge from service.  She opined that it is less likely than not that the Veteran's hearing loss and tinnitus are due to service, rather than as to occupational and recreational noise.  She also opined that the Veteran's tinnitus is as likely as not related to hearing loss.

Based on the above, the Board finds that service connection for hearing loss and tinnitus is not warranted.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for hearing loss and tinnitus.  Neither condition was manifest to a compensable degree within one year of separation from service.  Furthermore, neither condition nor manifestations sufficient to identify them were shown during service or within one year of separation.  Rather, hearing tests administered during service were normal and the Veteran denied having any history of hearing or ear trouble during that time period.  These statements, made contemporaneous with service, are considered reliable and significant since the Veteran was then seeking only medical evaluation, and was not pursuing a disability claim.  Additionally, the first documentation of hearing loss in the record is not until March 2010, more than 25 years after service.  Therefore, the Board finds that the presumption of service connection for sensorineural hearing loss does not apply.

The Board also finds that weight of the evidence is against the Veteran's claims on a direct basis, and thus, service connection for hearing loss and tinnitus must be denied.  The Board affords greater weight to the March 2010 VA audiologist's opinion than to that of the Veteran.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the VA audiologist, outweigh those of a layperson, such as the Veteran.  The VA audiologist has education, training, and experience on these matters that the Veteran is not shown to have. 

In sum, while the Veteran is competent to report noise exposure, tinnitus, and a subjective hearing loss, the weight of the evidence establishes that his hearing loss and tinnitus are not due to in-service noise exposure or any other events which may have occurred in service.  Rather, his hearing loss is due to post-service recreational and occupational noise, and his tinnitus is due to non-service-connected hearing loss.  In reaching these determinations, the Board acknowledges that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and they must therefore be denied.  38 U.S.C.A. § 5107(b) (2013); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000.  A notice letter dated in August 2011 is of record.  The Board notes that the VA was unable to obtain the Veteran's complete service treatment records, despite several attempts.  See VA Memorandum regarding formal finding on the unavailability of Complete Service Treatment Records, dated March 8, 2011.  In a case where a claimant's service records are unavailable through no fault of his own, the Board acknowledges that there is a heightened obligation for VA to assist in the development of his claim and to provide reasons and bases for any adverse decision rendered without these records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in March 2010 and September 2013.  The Board notes that the Veteran challenges some of the statements recorded in the March 2010 examination, specifically that he feels there was "undue emphasis on the fact that the examiner did not see claimed symptom [of pain] after walking a few steps," and disagreement with the examiner's assessment that the right foot was normal.  However, mere disagreement with the examiner's opinion is not tantamount to an allegation that the opinion itself was insufficient.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The March 2010 VA examiner reviewed the Veteran's pertinent medical history and conducted an extensive clinical evaluation of the Veteran's right foot.  The Board finds that the examination was adequate and an additional examination is not necessary.  As to the September 2013 VA examination, the Veteran has made no allegations as to the inadequacy of that examination.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).


ORDER

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As to the Veteran's claim for service connection for a right knee disorder, the Board finds that remand is necessary to obtain an addendum VA medical opinion.  The Veteran contends that his current knee condition is secondary to his service-connected right ankle disability, and was afforded a VA examination in September 2013 to address that theory of etiology.  However, the Board is required to consider all theories of service connection, including entitlement on a direct basis.  The Veteran's STRs contain an entry regarding pain and swelling of the right knee after being hit while playing football.  See Service Treatment record dated November 21, 1983.  The Board acknowledges that the Veteran has claimed that he injured his right knee at the time that he fractured his ankle in service.  However, he has also described his knee and ankle injuries as two separate and distinct events to VA treatment providers in November 2010.  Therefore, the Board finds that the only credible and competent evidence of an in-service right knee injury is the one documented on November 21, 1983.  As the VA examiner failed to opine as to whether the Veteran's currently diagnosed degenerative joint disease is directly related to the knee injury documented in service, the claim must be remanded for further adjudication.

Additionally, the Board notes that the RO issued a rating decision in December 2013 granting an effective date of September 18, 2013 for the award of a 10 percent rating for his right ankle condition.  The Veteran filed a timely notice of disagreement on December 24, 2013, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.
 
Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the same examiner who conducted the September 2013 examination, if available, to ascertain whether it is as likely as not that the Veteran's currently diagnosed degenerative joint disease of the right knee is directly related to the knee injury documented on November 21, 1983.  The examiner is requested to review all pertinent records associated with the claims file.  
 
All opinions should be accompanied by a rationale consistent with the evidence of record.
 
2.  Issue a statement of the case pertaining to the claim of entitlement to an earlier effective date for the award of a 10 percent rating for functional fracture dislocation, right ankle, with mild lateral ligament laxity.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

3.  Readjudicate the remanded claim of entitlement to service connection for right knee disability. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


